CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

EXHIBIT 10.1


RESTRUCTURING AGREEMENT

Dated

September 30, 2002

BETWEEN

TAISHO PHARMACEUTICAL CO., LTD.

AND

NEUROCRINE BIOSCIENCES, INC.

This Agreement (this “Agreement”), dated September 30, 2002, is by and between
Taisho Pharmaceutical Co., Ltd., a Corporation organized under the laws of Japan
with principal offices located at 24-1, Takata 3-Chome, Toshima-ku, Tokyo
170-8633, Japan (“Taisho”) and Neurocrine Biosciences, Inc., a Delaware
Corporation with principal offices located at 10555 Science Center Drive, San
Diego, California 92121 (“Neurocrine”).

WITNESSETH:

WHEREAS, Neurocrine and Taisho entered into the License Agreement dated on July
21, 2000, amended by Amendment Number One dated on November 30, 2000 and
Amendment letter dated April 10, 2002 (“License Agreement”).

WHEREAS, Neurocrine and Taisho hoped to restructure the collaborative
relationship under the License Agreement to secure all rights of Products and to
commercialize Products with potential new partner (“New Partner” as defined
below), and Neurocrine and Taisho entered into Amendment letter dated April 10,
2002.

WHEREAS, Neurocrine and Taisho has reached agreement to restructure the
collaborative relationship and amend the License Agreement to provide such
restructuring.

NOW THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement, the parties agree as follows:

 1. Definitions. Unless otherwise defined in this Agreement, capitalized terms
    used in this Agreement shall have the meanings assigned to such terms in the
    License Agreement.
    
    
 2. Restructuring of Collaborative Relationship, Amendment to the License
    Agreement.
    
    
    
    2.1. Amendment of the Territory. It is agreed that the License Agreement is
    hereby amended to provide that the Licensed Territory licensed to Taisho
    thereunder shall be limited to Japan and licenses for all other countries
    and territories revert to Neurocrine upon execution of this Agreement. Each
    party retains the rights to develop, manufacture and commercialize Products
    in their respective territories as is determined as above [***].
    
    
    
    2.2. Limitation of Monetary Obligation, No Developmental Obligation. It is
    agreed that Taisho shall be free from any and all monetary or developmental
    obligations past September 30, 2002 under the License Agreement, other than
    payment obligation for the remainder of Development Cost until September 30,
    2002 ("Last Payment"). Neurocrine shall issue and send invoice of the Last
    Payment to Taisho no later than October 31, 2002. Taisho shall make the Last
    Payment within thirty (30) days of the receipt of such an invoice.
    
    
    
    *** Certain information on this page has been omitted and filed separately
    with the Commission. Confidential treatment has been requested with respect
    to the omitted portions.
    
    --------------------------------------------------------------------------------
    
    2.3 Profit Sharing.
    
    
    
    a. Discussions. On the date hereof, Taisho and Neurocrine are in discussion
       with [***] and [***] ([***] and together with [***], “New Partner”)
       regarding a [***] to NBI-6024. In the event neither New Partner has [***]
       of the terms and conditions of such a [***] on or before [***], this
       Agreement will terminate upon [***]. In the event one or both New
       Partners [***] of the terms and conditions of such a [***] on or before
       [***], this Agreement will continue in full force and effect until [***]
       or Neurocrine enters into a [***] agreement with one of the New Partners.
       In the event a New Partner [***], negotiation of the [***] with that New
       Partner will be deemed terminated. If negotiations with both New Partners
       are [***] this Agreement will terminate.
       
       
    b. Consideration. In the event business negotiations with a New Partner
       [***] culminate in a [***] agreement with the New Partner, in
       consideration of (i) Taisho’s contribution for the Development under the
       License Agreement and Taisho’s redelivery of all rights of Taisho to
       Products under the License Agreement and, (ii) Taisho’s cooperation for
       restructuring the collaborative relationship between the parties and for
       seeking New Partner, Neurocrine shall pay to Taisho [***] of the [***]
       that are negotiated with the New Partner and Neurocrine would receive
       with respect to license of NBI-6024 or Product(s). Neurocrine shall
       provide Taisho with a copy of agreement(s) or amendment(s) thereto
       executed by Neurocrine with the New Partner, to the extent necessary to
       confirm the payments Neurocrine would receive under such agreement.
       Payment to Taisho by Neurocrine shall be made (i) within thirty (30) days
       of receipt by Neurocrine of each such payment from the New Partner, (ii)
       by wire to the bank account designated by Taisho, (iii) in United States
       Dollars and (iv) under applicable tax treaty. The terms of any license
       agreement with a New Partner will be at Neurocrine’s sole discretion and
       Neurocrine shall be under no obligation to accept any terms proposed by
       New Partner if Neurocrine determines it is not in its best interest.
       
       
    
    2.4 Term and Termination.
    
    
    
    a. This Agreement shall have effective period as the case may be as set
       forth in Section 2.3 (a) above. Provisions of Sections 3.2 and 3.3 hereof
       shall survive any termination of this Agreement. In addition, in case
       that this Agreement terminates upon Neurocrine's entering into a [***]
       agreement with one the New Partners, provisions of Section 2.3 (b) hereof
       shall survive such termination.
       
       
    b. Termination of this Agreement shall terminate the License Agreement as
       amended by this Agreement and all rights and obligations of both parties
       thereunder unless otherwise stated herein. Provided, however, Article 1
       and Section 13.13 in the License Agreement shall survive the termination
       of the License Agreement, and Article 10 in the License Agreement shall
       be effective until September 30, 2007. Taisho shall destroy any and all
       Confidential Information provided from Neurocrine under the License
       Agreement at its own cost, and Taisho shall notify Neurocrine of
       completion of the destruction immediately after such a completion.
       
       
    
             *** Certain information on this page has been omitted and filed
    separately with the Commission. Confidential treatment has been requested
    with respect to the omitted portions.
    
    --------------------------------------------------------------------------------

 3. Miscellaneous.
    
    3.1 Entire Agreement. This Agreement and the License Agreement constitute
    the entire agreement with respect to the subject matter hereof, and
    supersedes all prior or contemporaneous understandings or agreements,
    whether written or oral, between Neurocrine and Taisho with respect to such
    subject matter. Except as explicitly set forth in this Agreement, each of
    the parties hereto has no rights or obligations to the other party with
    respect to the License Agreement or subject matter thereof.
    
    
    
    3.2 Dispute resolution. Section 13.13 in the License Agreement shall also
    apply to this Agreement.
    
    
    
    3.3 Press releases. Press releases and any form of publication regarding
    this Agreement shall be reviewed by the non-publishing party. Publishing
    party will submit a draft of press release or publish regarding this
    Agreement to non-publishing party for comments at least ten (10) business
    days prior to release or publication. Neither party will release any
    contents of this Agreement without consent of non-publishing party, not to
    be unreasonably withheld. Comments will be provided as soon as practicable,
    and in no event later than seven (7) business days after receipt thereof,
    after which consent shall be deemed given in the absence of a response.
    
    

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in duplicate originals as of the date first above
written.

TAISHO PHARMACEUTICAL CO., LTD.

By:  /s/ KUNIHIRO KITAMURA

Name:  Kunihiro Kitamura

Title:  Executive Officer

Date:  September 30, 2002

NEUROCRINE BIOSCIENCES, INC.

By:  /s/ PAUL H. HAWRAN

Name:  Paul H. Hawran

Title:  Executive Vice President and Chief Financial Officer

Date:  September 25, 2002